Citation Nr: 0028319	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  97-06 862A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES


1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
alcoholism.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder including schizophrenia, a 
schizoaffective disorder and depression.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin rash.

4.  Entitlement to service connection for optic atrophy of 
the left eye with vision loss and diplopia.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for pansinusitis with 
nasal polyps.

8.  Entitlement to service connection for residuals of a 
traumatic nasal septal deviation.

9.  Entitlement to service connection for damage to the fifth 
and seventh cranial nerves.

10.  Entitlement to service connection for a seizure 
disorder.

11.  Entitlement to service connection for headaches.

12.  Entitlement to service connection for chronic 
prostatitis, prostate and urinary infections, urinary tract 
blockage and non-specific urethritis.

13.  Entitlement to service connection for an epididymal cyst 
of the right testis.

14.  Entitlement to service connection for venereal disease.

15.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991) for scarring, vision loss, and 
damage to the fifth and seventh cranial nerves.  

16.  Entitlement to a compensable evaluation for residuals of 
a fracture of the left orbit.

17.  Entitlement to a total disability rating for individual 
unemployability based on service-connected disability.

18.  Entitlement to a temporary total evaluation under 
38 C.F.R. § 4.30 (1999) for convalescence following surgery 
received at a VA facility in October 1993.

19.  Entitlement to an effective date prior to October 14, 
1992, for the grant of total rating for nonservice-connected 
pension purposes. 



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel

INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1969.

In March 1983 the Board denied entitlement to service 
connection for dermatitis of the hands.  Thus, that claim 
became final.  On several occasions thereafter the veteran 
has attempted to reopen this claim.  Although it appears as 
though the RO reopened the claim and adjudicated it on the 
merits in July 1999, because the Board must preliminarily 
decide that new and material evidence has been presented in a 
case that was previously adjudicated, before addressing the 
merits of the claim, the issue on appeal has been restyled on 
the title page.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  To address the matter on a finality basis and 
contemplate the veteran's contentions, the issue before the 
Board is whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for a 
skin rash.  

At his personal hearing in March 1997 the veteran withdrew 
the issues of entitlement to service connection for nerves 
and arthritis of the spine.  At a hearing held in May 1999, 
the veteran also withdrew the claim for service connection 
for a dental disorder.  These matters are not before the 
Board of Veterans' Appeals (Board).  38 C.F.R. § 20.204 
(1999). 

In October 1997 a hearing officer granted entitlement to 
nonservice-connected pension benefits, effective from October 
29, 1992.  In April 1998 the RO granted entitlement to an 
earlier effective date of October 14, 1992.  The veteran 
disagreed and perfected an appeal therefrom.

In a July 1999 rating action, the RO denied entitlement to 
special monthly compensation based on loss of use of the left 
eye and entitlement to an effective date earlier than 
March 5, 1979, for service connected residuals of a left 
orbit fracture.  It also determined that the decision to deny 
service connection for alcoholism was not clearly and 
unmistakably erroneous.  The veteran disagreed with the 
denials, and in January 2000 a statement of the case was 
issued to him.  A substantive appeal has not been received 
thus far.  These matters therefore are not on appeal.

In the same 1999 rating action, however, service connection 
for headaches as secondary to service-connected disability 
was denied.  As previously noted, the veteran filed 
disagreement and a SOC was issued.  In March 2000, the 
veteran again asserted that his headaches were attributed to 
his service-connected disability.  Given the foregoing, the 
Board finds that the claim for entitlement to service 
connection for headaches has been properly developed for 
appellate review.  

In 2000, the veteran submitted additional statements and 
evidence referable to his claims.  Any pertinent evidence 
submitted which is accepted by the Board as well as any such 
evidence referred to the Board by the RO, must be referred to 
the RO for review and preparation of a Supplemental Statement 
of the Case.  38 C.F.R. § 20.1304 (1999).  In March 2000, the 
veteran waived the right to initial RO review; therefore, the 
provisions of 38 C.F.R. § 20.1304 have been satisfied.

The issue of entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities will be addressed in the REMAND portion of the 
decision.



FINDINGS OF FACT

1.  In May 1975 the RO denied entitlement to service 
connection for alcoholism.  Notice of the determination was 
mailed to the veteran.  He did not appeal.

2.  Since 1975 the RO has received numerous VA and non-VA 
medical reports and statements, as well as hearing 
transcripts and statements from the veteran.  

3.  Although new and bearing directly upon the specific 
matter under consideration, the evidence is not so 
significant that it must be considered to fairly decide the 
merits of the claim.

4.  In a March 1983 decision, the Board denied the claim of 
entitlement to service connection for a psychiatric disorder 
including schizophrenia, schizoaffective disorder and 
depression.

5.  Since 1983 the RO has received VA and non-VA treatment 
reports, hearing transcripts, and statements from the 
veteran.  

6.  Although new, the evidence does not bear directly and 
substantially upon the specific matter under consideration 
and is not so significant, either alone or in combination 
with other evidence of record, that it must be considered to 
fairly decide the merits of the claim.

7.  In 1983 the Board also denied the claim of entitlement to 
service connection for dermatitis of the hands. 

8.  Since 1983 the RO has received VA and non-VA medical 
reports, including 1998 VA examination reports wherein the 
examiner found that the veteran experienced the same type of 
eruption as he did when seen on prior examinations and during 
service.  

9.  The newly submitted evidence bears directly and 
substantially upon the specific matter under consideration 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.

10.  A diagnosis of dyshidrotic eczema has been made, the 
veteran attributes his skin rash to service, and a VA 
examiner opined that the veteran has the same rash that was 
present during service.  The claim of entitlement to service 
connection for a skin rash is plausible and capable of 
substantiation.

11.  The veteran's optic atrophy of the left eye with vision 
loss and diplopia is not related to service or any events of 
service.  

12.  There is no medical evidence relating the veteran's 
current bilateral hearing loss to service, any events of 
service, or to any service-connected disability.

13.  There is no medical evidence relating the veteran's 
tinnitus to service, any events of service, or to any 
service-connected disability.

14.  The persuasive evidence does not establish that the 
veteran's pansinusitis with nasal polyps is related to 
service or his service-connected left eye disability.

15.  There is no medical evidence relating the veteran's 
residuals of a traumatic nasal septal deviation to service or 
any events of service.

16.  An impression of left facial numbness and weakness due 
to paresis of the left fifth and seventh nerves has been 
made, the veteran attributes the nerve damage to in-service 
surgery received for his left eye disability, and in 
September 1996 and June 1997 two separate physicians stated 
that the damage was likely to be from the surgery of the left 
orbit.  The claim of entitlement to service connection for 
damage to the fifth and seventh cranial nerves is plausible 
and capable of substantiation.

17.  A diagnosis of a seizure disorder has been made, the 
veteran maintains that the disorder is service-related, and a 
VA examiner in 1998 opined that it was related to the 1967 
injury.  The claim of entitlement to service connection for a 
seizure disorder is plausible and capable of substantiation.

18.  The medical evidence does not etiologically relate the 
veteran's headaches to service or any events of service.

19.  There is no medical evidence of a nexus between the 
veteran's service and his chronic prostatitis, prostate and 
urinary infections, urinary tract blockage and non-specific 
urethritis.

20.  There is no medical evidence of a nexus between the 
veteran's service and epididymal cyst of the right testis.

21.  There is no medical evidence of a nexus between the 
veteran's venereal disease and service.

22.  The persuasive evidence does not establish that the 
veteran incurred any injuries or additional disabilities such 
as scarring, vision loss, and damage to the fifth and seventh 
cranial nerves from surgery received at a VA facility in 
October 1993.  

23.  The veteran's service-connected fracture of the left 
orbit is asymptomatic.  The veteran's complaints of diplopia, 
if present, and visual loss are not attributable to the 
service-connected disability.  

24.  In October 1993 the veteran was not treated for service-
connected disability and, in any event, did not convalesce 
for a month as a result of the surgical procedure performed.

25.  Evidence received showing entitlement for the grant of 
total rating for nonservice-connected pension purposes was 
received on October 14, 1992, and it has not been shown that 
incapacitation prevented the veteran from submitting 
substantiating evidence prior to this time.


CONCLUSIONS OF LAW

1.  The May 1975 rating action denying entitlement to service 
connection for alcoholism is final; new and material evidence 
has not been submitted to reopen the claim.  38 U.S.C. 
§ 4005(c) (1975); 38 C.F.R. § 19.153 (1975), now codified as 
38 U.S.C.A. §§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 
(1999).

2.  The Board's March 1983 decision denying entitlement to 
service connection for a psychiatric disorder including 
schizophrenia, a schizoaffective disorder and depression is 
final; new and material evidence has not been submitted to 
reopen the claim.  38 U.S.C. §§ 3008, 4004 (1982), now 
codified as 38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 
2000).

3.  The Board's March 1983 decision denying entitlement to 
service connection for dermatitis of the hands is final; new 
and material evidence has been submitted to reopen the claim.  
38 U.S.C. §§ 3008, 4004 (1982), now codified as 
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2000).

4.  The claim of entitlement to service connection for a skin 
rash is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

5.  The veteran's optic atrophy of the left eye with vision 
loss and diplopia was not incurred in service and is not 
related to any events of service or any service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1999).

6.  The claim of entitlement to service connection for 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

7.  The claim of entitlement to service connection for 
tinnitus is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

8.  The veteran's pansinusitis with nasal polyps was not 
incurred in service or proximately due to his service-
connected fracture of the left orbit disability.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.310 (1999).

9.  The claim of entitlement to service connection for 
residuals of a traumatic nasal septal deviation is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

10.  The claim of entitlement to service connection for 
damage to the fifth and seventh cranial nerves is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

11.  The claim of entitlement to service connection for a 
seizure disorder is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

12.  The claim of entitlement to service connection for 
headaches is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

13.  The claim of entitlement to service connection for 
chronic prostatitis, prostate and urinary infections, urinary 
tract blockage and non-specific urethritis is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

14.  The claim of entitlement to service connection for an 
epididymal cyst of the right testis is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

15.  The claim of entitlement to service connection for 
venereal disease is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

16.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for scarring, vision loss, and damage to 
the fifth and seventh cranial nerves is not warranted.  
38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 (1999).

17.  The criteria for entitlement to a compensable evaluation 
for residuals of a fracture of the left orbit are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 
Part 4, Code 6099-6079 (1999).

18.  The criteria for entitlement to a temporary total 
evaluation under 38 C.F.R. § 4.30 for convalescence because 
of treatment received at a VA facility in October 1993 are 
not met.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 4.30 
(1999).

19.  The criteria for entitlement to an effective date prior 
to October 14, 1992, for the grant of total rating for 
nonservice-connected pension purposes are not met.  
38 U.S.C.A. §§ 5107, 5110(a), (b)(3)(A), 7104(b) (West 1991); 
38 C.F.R. §§ 3.105(a), 3.400(b), 20.1100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Alcoholism

In May 1975, the RO denied service connection for alcoholism.  
In reaching that determination, the RO considered the 
veteran's service medical records showing in November 1967 
after drinking heavily the veteran fell and struck his head 
and incurred injuries of the left eye.  Also considered were 
numerous VA hospitalization and treatment reports dated from 
1973 to 1975 showing that the veteran had difficulty with 
alcohol abuse.  Upon reviewing the evidence, the RO reasoned 
that the veteran's alcoholism did not have its onset in 
service and was due to his own willful misconduct.  In June 
1975, the veteran was advised of the decision and was 
provided with notice of his appellate rights.  He did not 
appeal and the action became final.  38 U.S.C. § 4005(c).

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification; otherwise, the 
determination becomes final and it may not thereafter be 
reopened unless new and material evidence is presented with 
respect to the denied claim.  38 U.S.C.A. § 7105(b)(1); 
38 C.F.R. § 20.302(a).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.  "New and material 
evidence" is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

After the 1975 RO determination, the RO received the 
following:  a January 1980 statement from A.B., M.D., 
indicating that the history of this condition (the veteran's 
alcoholism) dated back to military service; numerous VA and 
non-VA hospital, outpatient treatment, examination, and other 
medical reports dated from 1980 to 1999, documenting the 
veteran's difficulties with alcoholism and treatment 
received; social security reports noting the veteran's 
entitlement to disability benefits; a May 1996 statement from 
an unknown individual asserting that the veteran was an 
alcoholic; and transcripts of hearings held in March 1997 and 
May 1999, wherein the veteran indicated that he thought his 
alcoholism should be considered service connected as 
secondary to his psychiatric disabilities.  

The aforementioned evidence is new, as it was not of record 
when the RO initially denied the veteran's claim in May 1975.  
However, it is not material.  Indeed the evidence bears 
directly upon the specific matter under consideration, in 
that the 1980 medical opinion asserts that the veteran's 
condition relates back to service and the post-service 
medical evidence shows that he is an alcoholic and continues 
to receive treatment for alcoholism.  The evidence, 
nonetheless, is not so significant, by itself or in 
connection with evidence previously assembled, that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  A substance abuse disability 
cannot be service connected on the basis of its incurrence or 
aggravation in service.  38 C.F.R. § 3.301(c)(2) (1975); see 
also 38 U.S.C.A. §§ 101(16), 105(a) (West 1991); 38 C.F.R. 
§ 3.1(k) and (m) (1999).  Even though the veteran has 
submitted new evidence bearing directly upon the specific 
matter under consideration, because direct service connection 
for a disease or injury resulting from abuse of alcohol is 
barred by VA regulation, the evidence is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Thus, the substance of the record since 
1975 remains unchanged and new and material evidence has not 
been submitted.  

The Board is also cognizant of the veteran's new assertion 
that service connection is warranted because his alcoholism 
is proximately due to his service-connected psychiatric 
disabilities.  It is acknowledged that service connection 
(not compensation) for alcohol abuse is permitted where the 
substance abuse disorder is shown to be secondary to a 
service-connected disability.  VAOPGCPREC 2-98; see Barela v. 
West, 11 Vet. App. 280 (1998); 38 C.F.R. § 3.310(a).  
However, in this case service connection for a psychiatric 
disability is not in effect; thus, his allegation is not new 
and material.  38 C.F.R. § 3.310(a); see generally Ashford v. 
Brown, 10 Vet. App. 120 (1997).  The claim of entitlement to 
service connection for alcoholism is final and new and 
material evidence has not been submitted to reopen it.  
38 U.S.C. § 4005(c); 38 C.F.R. § 19.153, now codified as 
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Psychiatric disorder including schizophrenia, a 
schizoaffective disorder and depression

In March 1983 the Board held that service connection was 
unwarranted for a psychiatric disorder.  The Board considered 
the veteran's service medical records, VA and non-VA hospital 
and outpatient treatment reports dated from 1973 to 1982, and 
a 1982 social security report.  Upon reviewing the foregoing 
evidence, the Board reasoned service connection for a 
psychiatric disease was not warranted in the absence of any 
in-service medical evidence of a psychiatric disease and the 
first recorded medical evidence of a psychiatric disease 
being more than 10 years post service.

Except as provided in Section 5108, when a claim is 
disallowed by the Board, the claim may not thereafter be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered.  38 U.S.C. §§ 3008, 4004, now 
codified as 38 U.S.C.A. §§ 5108, 7104(b).  

"New and material evidence" is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

Subsequent to the Board's 1983 determination, the RO received 
numerous VA and non-VA hospital, outpatient treatment, 
examination, and other medical reports dated from 1982 to 
1999.  The reports record diagnoses of a history of a 
depressive disorder, a mixed personality disorder with 
passive-aggressive and passive dependent features, a 
schizoaffective disorder, and schizoform disorder.  Also 
received were social security reports and a May 1996 Report 
of Contact, documenting statements from an unidentified 
individual. 

Although the aforementioned evidence is new in that it was 
not of record when the Board denied the claim in 1983, it is 
not material.  The evidence does not directly and 
substantially bear upon the specific matter under 
consideration, and hence, is not so significant, either alone 
or in connection with evidence previously assembled, that it 
must be considered in order to fairly decide the merits of 
the claim.  Not one of the additional medical reports 
received indicates that the veteran's disabilities are 
related to service or any events of service.  
38 C.F.R. § 3.303(d).  Additionally, the diagnoses of 
passive-aggressive and passive dependent features are not 
disabilities contemplated by VA regulation.  Thus entitlement 
to service connection in this regard is prohibited.  
38 C.F.R. § 3.303(c).  In light of the foregoing, the Board 
finds that the evidence, although new, is not material.  The 
claim therefore remains final.  

The Board also acknowledges that the veteran appeared at 
hearings held in March 1997 and May 1999.  During the 1999 
hearing, the veteran indicated that he thought his alcoholism 
should be considered as secondary to his psychiatric 
disabilities, which were service related.  Again, service 
connection for a psychiatric disability is not in effect and 
new and material evidence attributing those disabilities to 
active service has not been received.  Accordingly, the 
veteran testimony is insufficient to reopen his claim as it 
cannot provide the required medical nexus.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Thus, the evidence is not new and 
insufficient to provide a new factual basis to reopen the 
claim.  38 C.F.R. § 3.156(a).

Skin rash

In March 1983, the Board found that service connection was 
unwarranted for chronic dermatitis of the hands.  After 
reviewing the service medical records, various hospital and 
outpatient treatment reports dated from 1973 to 1982, and a 
1982 social security report, the Board reasoned although the 
veteran received treatment for a skin disorder of the hands 
on several occasions from 1967 to 1968, discharge examination 
was normal and the records showed that post service evidence 
of skin disorder did not manifest until 1982, more than 11 
years after the veteran's discharge from service.  
Consequently, the veteran's in-service symptomatology was 
transitory and resolved prior to separation from service.  

The veteran asserts he currently has a skin disease and that 
the disease is related to the in-service episodes and 
treatment.  He also asserts that he has submitted new and 
material evidence to substantiate his contentions.  When a 
claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  38 U.S.C. §§ 3008, 
4004, now codified as 38 U.S.C.A. §§ 5108, 7104(b).  "New 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

Subsequent to 1983 the RO received numerous VA and non-VA 
medical reports showing that the veteran continued to receive 
treatment for a skin disease.  Specifically, on VA 
examination in 1998, although without the aid of the 
veteran's medical records, a VA examiner stated that the 
veteran experienced the same type of eruption as he did when 
seen on examination earlier that year and when he had been in 
service.  The examiner added that the skin disease was 
related to stressful events or nervousness.  Given the 
foregoing, in conjunction with the veteran's March 1997 and 
May 1999 hearing testimony wherein he relates the skin 
disease to service, the Board finds that the evidence is new 
and material.  The aforementioned VA examination report was 
not of record when the Board initially denied the veteran's 
claim in 1983 and is material, in that it directly and 
substantially bears upon the specific matter under 
consideration, i.e., relates the veteran's skin disease to 
service.  Savage v. Gober, 10 Vet. App 489 (1997); Caluza v. 
Brown, 7 Vet. App. 498 (1995); 38 C.F.R. § 3.303(b), (d).  
Thus, the claim is reopened.  

When new and material evidence has been submitted to reopen a 
claim, the Board must next determine whether, based upon all 
of the evidence of record in support of the claim and 
presuming its credibility, the claim is well grounded.  
Elkins v. West, 12 Vet. App. 209.  


Service Connection

As discussed above, new and material evidence has been 
presented to reopen the veteran's claim of entitlement to 
service connection for a skin rash.  The Board must next 
determine whether, based upon all of the evidence of record 
in support of the claim and presuming its credibility, the 
claim is well grounded.  Id.  The veteran also seeks service 
connection for several other disorders.  

Service connection may be granted for a disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  Service connection may also be 
granted for a chronic disease, including arthritis and other 
organic diseases of the nervous system, if manifest to a 
degree of 10 percent or more within one year from the date of 
separation from such service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 
(1999).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  Additionally, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310.  Also, when aggravation of non-service-connected 
condition is proximately due to or the result of a 
service-connected condition, the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a).  A well-grounded claim is a plausible 
claim, one which is meritorious on its own and capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of section 5107(a).  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990). 

For a service-connection claim to be well grounded, there 
generally must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay evidence, of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the asserted in-service injury or disease and the 
current disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Elkins v. West, 12 Vet. App. 209, 213 
(1999) (en banc) (citing Caluza, supra, and Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting 
definition of well-grounded claim set forth in Caluza, 
supra)).  This evidence as to these three Caluza elements 
need meet only a threshold that is "unique and uniquely 
low" in order to show well groundedness; that is, the 
"claim need only be 'plausible'."  Beck v. West, 13 Vet. 
App. 535, 540 (2000) (quoting Hensley v. West, 212 F.3d 1255, 
1261-62 (Fed. Cir. 2000)).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period) but is not identified until later, there 
is a showing of continuity of symptomatology after discharge, 
and medical evidence relates the symptomatology to the 
veteran's present condition.  See Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  Claims for service connection on a 
secondary basis must be well grounded also.  

When determining well groundedness, only the evidence in 
favor of the veteran's claim is considered.  Hensley v. West, 
212 F.3d 1255; Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).

When a claimant has submitted a well grounded claim, VA has a 
duty to assist.  38 U.S.C.A. § 5107(a).  When all of the 
evidence is assembled, VA is then responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

When a claim is not well grounded, the VA does not have a 
statutory duty to assist a veteran in developing facts 
pertinent to the claim although the VA may be obligated to 
advise a veteran of the evidence needed to complete the 
application.  Robinette and Epps, supra.  For the not well 
grounded claims discussed below, the veteran has been 
informed of evidence needed to substantiate his claims and 
the record does not indicate the existence of any outstanding 
medical reports which if obtained, would well ground the 
claims.  Accordingly, the facts and circumstances of this 
case are such that no further action is warranted.


Skin rash

The veteran's claim of entitlement to service connection for 
a skin rash is well grounded.  The service medical records 
show in 1967 the veteran complained of an infection of the 
fingers of the hands and was prescribed medication.  
Diagnoses included neurodermatitis, fungi of an undetermined 
species, chronic dermatophytosis of the arms, recurrent 
fungal infection, and onychomycosis, eczematoid of the hands.  
The reports also show that the examiner indicated that the 
condition was possibly contact dermatitis and the veteran was 
doing much better several days later that month.  The reports 
subsequent to 1967 show continued treatment for a skin 
disorder.  An August 1968 entry notes dyshidrosis of the 
hands and that the problem had been present for over two 
years.  Discharge examination was normal.

The post service medical evidence shows evaluation and 
treatment for rashes of the palms.  An April 1992 VA 
consultation report shows that the veteran reported having 
lesions intermittently for five years and records an 
impression of atopic dermatitis.  On VA dermatological 
examinations in August 1997 and April 1998, the veteran noted 
a history, for about 30 years, of recurrent skin problems 
that would flare up about every three months and the 
impression was skin rash, by history.  On VA dermatological 
examination in October 1998, although without review of the 
medical record, the examiner recorded a diagnosis of 
palmoplantar eczematous dermatitis.  The examiner stated the 
veteran experienced the same type of eruption as he did when 
seen in April [1998], and when he was in service.  
Additionally, in November 1998, again, albeit without a 
review of the records, the examiner noted several resolving 
desquamating areas of vesiculation, primarily at the base of 
the palmar aspect of the fingers, right hand greater than 
left.  The veteran reported a long history of skin problems, 
asserting that the only diagnosis that the veteran had been 
given since service had been "rashes and eczema."  The 
examiner opined the veteran experienced the same type of 
eruption on the current evaluation as when he was seen 
earlier that year and in service.

As previously noted, the claim of entitlement to service 
connection for a skin rash is well grounded.  The service 
medical records show treatment for infection of the fingers 
and hands and during that time diagnoses of onychomycosis, 
eczematoid, and neurodermatitis were made.  Additionally, the 
veteran maintains that his in-service infections are related 
to his current skin disorder, and VA examiners have related 
his skin disorder to service.  Savage and Caluza, both supra, 
38 C.F.R. § 3.303(b), (d).

When well-grounded claim has been submitted, the VA has a 
duty to assist in the development of facts pertinent to that 
claim.  In order to ensure that the VA has fulfilled its duty 
to assist, the matter is addressed further below in the 
REMAND portion of the decision.  38 U.S.C.A. § 5107(a).

Optic atrophy of the left eye with vision loss and diplopia 

The veteran also seeks service connection for optic atrophy 
of the left eye with vision loss and diplopia.  The veteran's 
claim is well grounded.  The evidence shows that the veteran 
incurred a left eye injury while in service and received 
treatment.  The veteran relates his current symptoms to that 
incident.  A VA examiner has stated any diplopia present 
would be related to that event.  Hernandez-Toynes v. West, 11 
Vet. App. 379; see generally Schroeder v. West, 212 F.3d 1265 
(Fed. Cir. 2000).  The VA, therefore, has a duty to assist 
the veteran in the development of facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a).  The claims folder contains 
the veteran's service medical records, medical reports, and 
hearing transcripts.  The Board is satisfied that all 
necessary evidence has been received for an equitable 
disposition of the veteran's appeal and adequately developed.  
Id. 

The probative and persuasive evidence does not support the 
veteran's claim of entitlement to service connection for left 
eye atrophy with visual loss and diplopia on either a direct 
or secondary basis.  

In this case the Board acknowledges that service medical 
records document that the veteran fell in November 1967, 
striking his head in the area of the left orbital rim and 
sustaining a 3-centimeter laceration of the left brow.  The 
reports also show that while hospitalized, a nondisplaced 
fracture of the medial portion of the floor of the left orbit 
was found upon surgical exploration.  The orbital fracture 
was repaired with the insertion of a thin Supramid sheet 
beneath the periosteum of the left orbital floor.  The 
postoperative course was unremarkable, but there was some 
residual diplopia in "up" gaze which cleared steadily and 
was improving at the time of discharge.  The hospitalization 
discharge diagnosis was fracture of the facial bones, 
"blowout", left orbit, secondary to the described trauma.  
The veteran was discharged to duty.  Discharge examination in 
1969, however, revealed normal findings on ophthalmology 
examination.  The service medical records do not show that 
the veteran's left orbital fracture resulted in atrophy and 
loss of vision.  Further although diplopia was initially 
present in 1967, on discharge examination findings were 
normal.  

Post-service medical reports dated from 1972 to 1981 
essentially show normal findings associated with the left 
eye.  Although VA medical reports dated from 1982 to 1984 
indicate that the veteran's left eye blindness resulted from 
shrapnel injuries incurred during service, and a VA treatment 
report dated in December 1981 reports that he had left eye 
diplopia and a superolateral gazes secondary to the left 
blow-out fracture in 1967, the probative and persuasive 
evidence still does not support entitlement to service 
connection.  With regard to diplopia, the Board is not 
completely convinced that the veteran currently has diplopia, 
except for the veteran's subjective complaints, recent 
objective findings do not record a diagnosis of diplopia.  
Additionally, in 1997, the veteran stated because of 
decreased vision of the left eye he no longer had diplopia.  
Nonetheless, even when assuming diplopia is present, the 
persuasive evidence remains against the claim.  The service 
medical records do not show that the veteran sustained any 
injuries or wounds resulting from shrapnel.  Also, regarding 
the opinion rendered in 1981, the VA treatment report 
indicates that the examiner relied on the veteran's 
inaccurate historical account.  Because the report does not 
indicate that the examiner based his opinion on independent 
clinical data, the Board finds that the assertion is of 
little probative value and is insufficient to establish 
service connection.  See generally, LeShore v. Brown, 8 Vet. 
App. 406 (1995) (a bare transcription of a lay history is not 
transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical 
professional).  

Moreover, for the claimed diplopia and loss of vision, a July 
1983 VA consultation report reveals that a red glass test 
showed inconsistent reports of diplopia.  The examiner stated 
that no anatomic or physiologic cause could be found for the 
veteran's reported symptoms of monocular and binocular 
diplopia.  The veteran's responses to the test of binocular 
diplopia were inconsistent and could not be explained by any 
kind of injury.  The examiner added his reports of monocular 
diplopia could only be explained by a refractive problem and 
he saw no evidence for one.  Also, swelling and evidence for 
constriction of the visual field of the left eye were not 
present.  All of the veteran's symptoms were subjective 
without any evidence of anatomic or physiologic basis.  An 
August 1983 consultation report also showed essentially 
normal findings of the eye, although while hospitalized for 
alcohol dependence in 1984 strabismus of one eye was noted.

The Board is also cognizant of the September 1996 medical 
opinion in which the veteran's optometrist acknowledged that 
the veteran injured his left eye in 1967 and stated that he 
had irreversible damage of the left eye, most likely due to 
infection and optic nerve damage from the past accident.  
However, there is no indication that the examiner reviewed 
the veteran's claims folder when rendering that conclusion.  
Because the report does not indicate that the examiner based 
his opinion on independent clinical data and because no 
reference to optic atrophy, visual loss, and diplopia was 
specifically made, the Board finds that his assertion is of 
little probative value and is insufficient to establish 
service connection.  See generally, LeShore v. Brown, 8 Vet. 
App. 406 (1995).  Also, as previously noted, in spite of the 
veteran's complaints recent examinations do not show diplopia 
of the left eye.  Additionally, in June 1998, after reviewing 
the veteran's service medical records, a VA examiner 
commented that the [orbital] floor fragments from the in-
service fracture were displaced downward with herniated 
contents into the left maxillary sinus and noted that the 
veteran's vision was essentially normal at separation from 
service.  The examiner opined that there were no disfiguring 
abnormalities related to the previous left orbital fracture.  
In light of the foregoing, the Board finds that the private 
examiner's opinion is of limited probative value with respect 
to this matter.  See also Kessel v. Brown, 13 Vet. App. 9 
(1999); Owens v. Brown, 7 Vet. App. 429 (1995) (opinions 
offered by VA examiners based on a review of all the evidence 
on file, that is a longitudinal review of the record, is 
considered to be an important factor in reaching an informed 
opinion); Curry v. Brown, 7 Vet. App. 59 (1994); Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993) (The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) (Court) 
held that a physician's letters were not material because 
although the physician had examined appellant on many 
occasions there was no indication that the physician formed 
his opinion on a basis separate from appellant's recitation 
of his medical and service background.)  

In conjunction with the aforementioned, although the 
veteran's medical records were not available in April 1998, a 
VA ophthalmologic examination report contains the veteran's 
account of decreased vision and notes that objectively visual 
acuity was only hand motion perception in the left.  Findings 
were otherwise normal.  The impression was history of left 
blowout fracture with historically associated decreased 
acuity, etiology uncertain.  The examiner stated that he was 
unable to determine the cause of the veteran's [loss of] 
visual acuity.  Also, on examination in May 1998, a 
neurologist reviewed the claims file and indicated that the 
exact time of the veteran's left visual loss could not be 
pinpointed, but his acuities were noted in January 1994 at 
20/70 or better.  The examiner did not attribute the 
veteran's visual loss to service.  Further, even though this 
examiner noted that any diplopia present would be related to 
the (1967) incident, in 1997 the veteran stated that his 
vision of the left eye was so poor that he did not have 
double vision of that eye and clinical findings on 
examination in 1998 did not reveal diplopia of the left eye.  
Only diplopia of the nonservice-connected right eye was 
detected. 

Given the aforementioned discussion, the Board finds that the 
probative and persuasive evidence is against the veteran's 
claim of entitlement to service connection for left eye 
atrophy with visual loss and diplopia on a direct basis.  The 
evidence does not establish that the veteran's disability was 
incurred in service or related to any events of service or 
service-connected disability.  Instead it establishes that 
the veteran's atrophy and visual loss manifested many years 
post service and that in spite of the veteran's current 
complaints, objective findings do not show diplopia of the 
left eye.

The probative and persuasive evidence is also against the 
veteran's claim of entitlement to service connection for left 
eye atrophy with visual loss and diplopia on a secondary 
basis.  With respect to this matter, the Board acknowledges 
that on neurological examinations in May and November 1998, 
neurologists, after reviewing the claims file, recorded 
impressions included optic atrophy and left blindness 
"putatively" from infection/surgery, 1993, of the orbital 
region.  It is also acknowledged that in October 1993 the 
veteran was hospitalized for complaints of pain and swelling 
around the left orbit, and at that time, he was found to have 
decreased vision and diplopia of the left eye.  As a result 
of visual changes, a surgical exploration of the left orbital 
floor was accomplished.  The discharge diagnosis was 
periorbital cellulitis.  

However, the Board initially notes that service connection 
for periorbital cellulitis is not in effect.  It is noted 
neither the medical evidence nor the 1998 opinions establish 
that the veteran's 1993 hospitalization resulted from an 
infection caused by his service-connected left eye 
disability.  In fact, the October 1993 VA hospital summary 
report shows although the veteran furnished a history of a 
blow-out fracture in 1967, with placement of an orbital 
implant, he also stated that he had had multiple traumas to 
the eye since service.  Moreover, it was because of the 
veteran's change of vision not an infection that an 
exploration of the orbital floor was performed.  
Additionally, findings revealed no evidence of an infection, 
no abscess, pus, or purulence.  Cultures taken grew no 
organisms either.  

The examiner's comments rendered in May 1998 are also noted.  
At that time the examiner wrote that the exact time of the 
left visual loss could not be pinpointed, but the veteran's 
acuities were noted in January 1994 at 20/70 or better--
several months after the surgery, contradicting the veteran's 
history of visual failure right after the October 1993 
surgery.  The examiner added although it is logical to expect 
optic atrophy after orbital infection which the veteran had 
in 1993, he could not document this in the claims folder.  He 
added if indeed that is the case, the veteran's blindness 
would also be related to the 1967 injury.  Because the 
veteran's left eye atrophy with vision loss and claimed 
diplopia are not related to his service-connected disability, 
as the objective evidence fails to show that the service-
connected disability resulted in an infection prompting the 
October 1993 hospital admission, the Board finds that the 
probative and persuasive evidence is against the veteran's 
claim for service connection on a secondary basis. 

The evidence does not show that the veteran incurred left eye 
atrophy with visual loss and diplopia during service or that 
his current disability occurred as secondary to an orbital 
infection, resulting from the service connected fracture of 
the left orbit; thus, the preponderance of the evidence is 
against the claim of entitlement to service connection for 
left eye atrophy with loss of vision and diplopia and is not 
in equipoise.  The appeal is denied.  38 U.S.C.A. 
§§ 1110, 5107(b); 38 C.F.R. §§ 3.303, 3.310(a).

Bilateral hearing loss and tinnitus 

The veteran's claims of entitlement to service connection for 
hearing loss and tinnitus are not well grounded.  The Board 
acknowledges that diagnoses of bilateral hearing loss and 
tinnitus have been made and while hospitalized in August 1981 
the veteran gave a history of serving as a "radio man" in 
Vietnam and a history of ruptured eardrums with tinnitus.  
Throughout the pendency of his appeal, he has also claimed a 
history of in-service noise exposure, attributed the 
disorders to incurring a blow to the left side of his head in 
1967, and related his hearing loss and tinnitus disabilities 
to infections stemming from a "plate" of the left orbital 
area.  

However, there is no medical evidence of record relating the 
veteran's bilateral hearing loss and tinnitus disabilities to 
service, any events of service or to any service-connected 
disability.  Although a diagnosis of otitis externa was made 
during service, the service medical records are silent for 
hearing loss and tinnitus.  Also, on separation examination 
in July 1969 examination of the ears was normal.  Thus, in-
service incurrence has not been demonstrated.

Additionally, post-service medical reports extending from 
separation from service to 1995 show no adverse complaints or 
findings associated with hearing loss.  Although recent 
medical reports show that the veteran received treatment for 
hearing loss and tinnitus, except for the veteran's own 
historical accounts, not one of the reports relate his 
current disabilities to any events of service.  In fact, in 
April 1997, the examiner stated the cause of the veteran's 
disabilities was not established, but he did not feel that it 
occurred from the injury that involved the left side of his 
face.  Moreover, in June 1998, even though diagnoses of 
bilateral moderate to severe sensorineural hearing loss and 
bilateral tinnitus were made, the examiner opined that the 
veteran's hearing loss was not related to any recurrent ear 
infection or any service-related activities and exposures.  
The etiology was unknown.  

Because the record is devoid of any medical evidence relating 
the veteran's bilateral hearing loss and tinnitus to service, 
any events of service, or to any service-connected 
disability, the claim is not well grounded.  The veteran's 
statements without competent, supporting documentation, fail 
to meet the burden imposed by section 5107(a).  

Pansinusitis with nasal polyps 

Review of the record indicates that the veteran has submitted 
a well grounded claim.  The VA, therefore, has a duty to 
assist.  38 U.S.C.A. § 5107(a).  The Board is satisfied that 
all necessary evidence has been received for an equitable 
disposition of the veteran's appeal and adequately developed.  
Id. 

After reviewing and weighing the probative and persuasive 
evidence presented in this case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for pansinusitis with 
nasal polyps.  Although the service medical records show that 
in November 1967 the veteran sustained a nondisplaced 
fracture of the medial portion of the floor of the left 
orbit, that it extended into a "blow-out" type of fracture 
in the of the nasal portion of the floor of the left orbit, 
and that the fracture was repaired with the insertion of a 
thin Supramid sheet beneath the periosteum of the left 
orbital floor, the reports show no adverse findings such as 
pansinusitis and nasal polyps.  Additionally, on discharge 
examination, clinical evaluation of the nose was normal.  
Thus, the service medical records do not show that the 
veteran's disability had its onset in service.

The post service medical evidence is silent with regard to a 
sinus disorder until many years after service.  The records 
show that the veteran's complaints initially surfaced in 
1981.  At that time, the veteran reported having epistaxis 
quite often and said that he could not breathe through the 
left side of his nose.  He stated that he had had nasal 
fractures on four separate occasions.  A pertinent diagnosis 
was not made at that time.  

In October 1993 the veteran was admitted with a week's 
history of pain, swelling, and fever around his left orbit.  
He added he had had multiple traumas to the left eye and nose 
and noted the history of the blowout fracture and orbital 
implant of 1967.  While hospitalized a computerized 
tomography scan reportedly identified the orbital implant at 
the orbital floor and left maxillary and thymoid sinusitis 
was present.  Additionally, an October 1993 VA x-ray study of 
the sinuses indicated that there was complete opacification 
of the left maxillary sinus and an acute fracture with 
bleeding into the sinus could not be ruled out versus acute 
sinusitis.  

In November 1993 the veteran was admitted for substance abuse 
treatment and provided a history of "shrapnel to the eye 
bone."  The pertinent diagnosis was infection in the left 
orbit and maxillary sinusitis.  An April 1995 VA nursing 
admission assessment found that the veteran had recurrent 
infections of the left maxillary sinus purportedly related to 
the "fragment wound" residuals, and a July 1995 X-ray 
report reflects evidence of left maxillary and bilateral 
ethmoid sinus disease, as well as right maxillary sinus 
disease possibly being present.  

Although the veteran attributes his sinus disease with nasal 
polyps to service and his service-connected disability, the 
aforementioned reports, albeit documenting the veteran's 
assertions, do not establish that his sinus disorder with 
nasal polyps is related to service or to his service-
connected left eye disability.  The April 1995 nursing 
assessment merely assumes, based on the veteran's history, 
that his sinus disease is related to an in-service "fragment 
wound".  As previously discussed the service medical records 
are completely silent with respect to any fragment wounds.  
Thus the 1995 nursing assessment opinion, based on the 
veteran's inaccurate factual historical account, is of little 
or no probative value.  LeShore, supra.

The Board is also cognizant of the veteran's assertions 
presented in December 1996.  In the 1996 statement, the 
veteran alleged that in service he "started falling a lot" 
and referred to the left orbit fracture as an accident, about 
which he could not remember the surrounding facts.  He also 
stated that a surgeon told him he would have severe sinus 
problems because small bone fragments had gone into the sinus 
cavity.  The veteran's assertion, however, is insufficient to 
establish service connection.  The veteran's account of what 
a doctor purportedly said is simply too attenuated and 
inherently unreliable to constitute the type medical evidence 
required to establish his claim.  Robinette v. Brown, 8 Vet. 
App. 69 (1995).  

The Board further acknowledges on VA examination in July 1997 
the veteran reported that his problem dated back to 1968 or 
1969 and even though the examiner had no records to review 
regarding the in-service accident, he thought that the 
veteran may have occasional episodes of sinus infection and 
possibly some type of foreign body reaction around "whatever 
the implant is."  At that same time, the examiner 
acknowledged that he was unfamiliar with the circumstances 
surrounding the surgery and he had no record to review 
regarding the in-service incident.  Additionally, a September 
1997 VA consultation report contains notes that the veteran's 
sinus pathology was probably related to the previous 
"injury", apparently referring only to the in-service 
injury, and surgeries--noting a 1983 septo-rhinoplasty and 
the 1993 VA surgery.  Additionally, on VA neurological 
examinations in 1998, J.A.M., M.D., opined that the veteran's 
sinusitis/orbital infection was a consequence of the foreign 
material in the orbit and that they were recognized 
complications of the insertion of foreign material.  VA 
medical reports dated in September 1999 also document that 
the veteran reportedly had sinus problems secondary to his 
eye problems. 

In spite of the aforementioned evidence, the Board still 
finds that the probative and persuasive evidence is against 
the veteran's claim.  Because the opinions in July and 
September 1997 were rendered without review of the veteran's 
claims folder and are not definitive as to whether the 
veteran's sinus disease with nasal polyps are service-
related, the Board finds that they are of little or no 
probative value.  See Owens v. Brown, 7 Vet. App. 429; Curry 
v. Brown, 7 Vet. App. 59.  In July 1997 the VA examiner 
acknowledged that he was unfamiliar with the circumstances 
surrounding the veteran's surgery and the September 1997 
consultation report does not indicate that the veteran's 
records were reviewed.  Additionally, in 1997 the examiner 
merely noted that the veteran may have episodes of sinus 
infection and possibly some type of foreign body reaction 
around "whatever the implant is" and the VA consultation 
notes that the veteran's sinus pathology was probably related 
to the previous "injury".  As such, this evidence is not of 
sufficient persuasive value to warrant service connection.  

Additionally, although the statement of J.A.M., a 
neurologist, is of some probative and persuasive value, the 
Board finds that that the statement of R.L.S., M.D., in 
conjunction with the objective medical evidence, is of more 
probative and persuasive value.  Thus, the evidence 
preponderates against the claim.  On VA examination of the 
nose, sinus, larynx, and pharynx in June 1998 and after 
documenting the veteran's complaints and reviewing his 
service medical records, R.L.S. noted that the [orbital] 
floor fragments from the in-service fracture were displaced 
downward with herniated contents into the left maxillary 
sinus.  He then opined that the etiology of this veteran's 
sinus and nasal problems was not known.  But, they were not 
related to the orbital blowout fracture which the veteran 
sustained while in service, nor were they related to any 
documented circumstance or exposures during active duty.  
There were no disfiguring abnormalities related to the 
previous left orbital fracture.

After carefully reviewing and weighing the aforementioned 
medical conclusions, the Board finds that R.L.S.'s medical 
opinion is of more probative and persuasive than J.A.M.'s 
because with respect to the veteran's pansinusitis with nasal 
polyps disability an opinion of the ear, nose, and throat 
examiner is more persuasive and probative than an opinion 
from a neurologist.  Also, the objective evidence of record 
does not show that the veteran's implant device has been or 
currently is productive of infections.  By history and 
currently, findings in this regard are negative.  Based on 
the foregoing, the Board finds that the R.L.S's medical 
opinion is of more probative value than the opinion furnished 
by J.A.M.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); see 
also Kessel v. West, 13 Vet. App. 9, 21 (1999) (it is not 
error for the Board to favor the opinion of one competent 
medical expert over that of another when it gives an adequate 
statement of reasons and bases).  

In this case the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for pansinusitis with nasal polyps and is 
not in equipoise.  The appeal is denied.  
38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.303, 3.310(a).

Residuals of a traumatic nasal septal deviation

The veteran's claim of service connection for residuals of a 
traumatic nasal septal deviation is not well grounded.  There 
is no medical evidence showing that the veteran incurred a 
deviation of the nasal septum during service or relating his 
current disorder to any events of service or his service-
connected disability.  

The Board acknowledges that a current diagnosis of traumatic 
nasal septal deviation has been made and that service medical 
records show in November 1967 the veteran fell, striking his 
head in the area of the left orbital rim and sustaining a 3-
centimeter laceration of the left brow.  He also had blood 
discharge from the left nostril.  However, at that time, no 
evidence of nasal septum deviation was demonstrated.  Also, 
on separation from service examination in July 1969 findings 
were normal.  

The post service evidence indicates that the disability is 
more properly attributable to nonservice-related occurrences, 
and except for documenting the veteran's statements do not 
reference service.  While hospitalized in August 1981, the 
veteran complained of recurrent epistaxis and said he could 
not breathe through the left side of his nose.  He also 
reported having had nasal fractures on three or four 
occasions and having a deviated septum.  At that time, 
objective evaluation revealed a minimal deformity over the 
bridge of the nose from previous nasal traumas.  The septum 
was deviated to the right.  While hospitalized in October 
1993 the veteran again stated that he had had multiple 
traumas to the nose, and a follow-up VA consultation report 
for that same month documents a history of a septo-
rhinoplasty seven years earlier and possibly a rebreak three 
years earlier.  A small left septal spur was noted.  VA 
hospitalization reports dated from August to September 1996 
note a history of multiple nasal fractures.  On VA 
examination in July 1997 the veteran reported that his 
problem dated back to 1968 or 1969 and objectively there was 
a marked deformity of the cartilaginous portion of his nose 
to the right.  The nasal septum deviated to the left.  The 
reports do not contain competent medical opinions attributing 
the veteran's disorders to service or any events of service.  
See LeShore, Grottveit, and Espiritu, all supra.

Moreover, on VA examination of the nose, sinus, larynx, and 
pharynx in June 1998, the examiner, after reviewing the 
veteran's service medical records, opined that the etiology 
of this veteran's nasal problems is not known.  However, they 
were not related to the orbital blowout fracture which the 
veteran sustained while in service, nor are they related to 
any documented circumstance or exposures during active duty. 

Because there is no medical evidence of record showing that 
the veteran incurred a deviation of the nasal septum during 
service or relating his current disability to service or any 
events of service, the claim is not well grounded.  The 
matter is denied.

Damage to the fifth and seventh cranial nerves

The veteran asserts that neurological damage of his fifth and 
seventh cranial nerves is related to service.  On VA 
examination in June 1997 the examiner recorded an impression 
of left facial numbness and weakness due to paresis of the 
left fifth and seventh nerves.  The examiner noted this 
phenomenon reportedly began after reconstructive surgery of 
the left orbit "in 1968" and found the conditions were post 
traumatic in origin.  He also stated it was likely to be from 
the surgery of the left orbit and maxillary sinus.  Given the 
foregoing, the Board finds that the veteran's claim of 
entitlement to service connection for damage to the fifth and 
seventh cranial nerves is well grounded.  When the veteran 
has submitted a well-grounded claim.  The VA has a duty to 
assist him in the development of facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a).  Accordingly, this matter is 
addressed further in the REMAND portion of the decision.


Seizure disorder 

The veteran also asserts that his seizure disorder is related 
to the 1967 in-service incident.  When only considering the 
evidence in favor of the veteran's claim, review of the 
record shows that the veteran's claim is well grounded.  

The service medical records substantiate the veteran's 
assertions of incurring a left eye injury in 1967 although 
clinical records at that time revealed normal neurological 
findings.  

The post-service medical evidence dated from 1973 to 1983 
documents a history of alcoholism, mild non-psychotic acute 
brain syndrome, and blackouts.  In November 1996 a 
questionable history of alcohol-related seizures versus a 
seizure disorder was noted.  

In a December 1996 statement, the veteran alleged that in 
service he "started falling a lot."  He referred to the 
left orbit fracture as an accident, about which he could not 
remember the surrounding facts.  He added he did not know if 
the "seizure disorder" had caused the accident or whether 
the accident started the "seizures."

A January 1997 VA treatment record shows that the veteran 
reported that in about 1967 he had had his first seizure--
described as falling down and convulsing.  He reported having 
"grand mal" seizures about four to five times per year, and 
nocturnal seizures in which he would bite his cheek, about 
twice per month.  It was noted that the veteran took 
Dilantin(r) and had a positive family history for a seizure 
disorder.  The diagnosis was primary epilepsy.  VA hospital 
reports dated from June to July 1997 also record a diagnosis 
of a seizure disorder, and on VA examination in July 1997 the 
examiner diagnosed epilepsy, which was most likely traumatic 
in origin.  The examiner stated the veteran "may have" 
narcolepsy "and/or" sleep apnea syndrome.  A September 1997 
VA psychiatrist's note indicates that veteran had a head 
injury but did have a seizure disorder as a result of that 
injury.  

On neurological examination in 1998, the examiner also 
indicated that the veteran had a poorly controlled seizure 
disorder from the 1967 injury.  The examiner opined that it 
did appear that the seizure disorder, though aggravated by 
alcoholism, was a consequence of the 1967 head injury.  He 
added many of the veteran's "seizures" were indeed "rum 
fits."  Thereafter, June 1999 VA clinical records show that 
an examiner questioned whether the veteran's seizures were 
real.  

As previously indicated, when presuming the credibility of 
the veteran's assertions and only considering the evidence in 
support of his claim, the Board finds that the aforementioned 
evidence is sufficient to well ground the matter.  In 1967 
the veteran sustained a head injury, he currently asserts 
that his seizures are related to that in-service injury, and 
VA examiners' have related his seizures to that in-service 
incident.  Given the foregoing, the Board finds that 
additional development with regard to this matter is 
warranted.  The issue is addressed further in the REMAND 
portion of the decision.  

Headaches 

The veteran's claim of entitlement to service connection for 
headaches is not well grounded.  Although the evidence 
indicates that the veteran receives treatment for headaches 
and attributes those symptoms to his in-service head injury, 
the record is devoid of any medical opinion relating his 
headaches to service, any event of service, or any service-
connected disability.  

The service medical records show no complaints of or findings 
associated with headaches.  Neurological findings at that 
time were normal.  Although the post-service medical reports 
dated from 1983 to 1999 note complaints of and treatment for 
headaches, except for the veteran's own accounts, they do not 
attribute his headaches to service or any service-connected 
disability.  In the absence of competent evidence creating a 
medical nexus between the veteran's current disorder and 
service, the claim is not well grounded.  Caluza and 
Grottveit, supra.  Further, the veteran, as a lay person, is 
not competent to make such an assertion.  Espiritu, supra.  
The claim is denied.


Chronic prostatitis; prostate and urinary infections; urinary 
tract blockage non-specific urethritis; epididymal cyst of 
the right testis; and venereal disease 

The veteran also attributes his current genitourinary 
problems to service.  At his hearing in May 1999, he stated 
that his urinary tract infections would cause prostatitis, 
and that he currently experienced "burning" on urination 
and a "white milky discharge".  He indicated that his 
symptoms had continued since service.  

Review of the evidence, however, shows that these claims are 
not well grounded.  There is no medical evidence creating a 
nexus between the veteran's current disorders and service or 
any episodes of service, nor does the evidence show 
continuity of symptomatology since the veteran's separation 
from service.  

It is acknowledged that in May 1967 the veteran complained of 
burning on urination and of having urethral discharge.  At 
that time, he indicated that his last sexual contact had been 
14 days previously and after laboratory testing, he was 
diagnosed with nonspecific urethritis.  Urinalysis testing 
was negative or nonreactive.  Later in 1967 continued 
complaints of burning upon urination were recorded.  The 
impressions were prostatitis, cystitis, and urethritis 
secondary to gonococci (gonorrhea).  Complaints of frequent 
urination were also recorded in April 1969.  However, 
clinical evaluation on discharge examination in July 1969 was 
negative.  The service medical records do not show that any 
of the veteran's in-service symptoms resulted in chronic 
disability.  

The post-service medical evidence does not tend to indicate 
that the veteran's disorders are related to any events or 
occurrences of service.  The record is silent with respect to 
any complaints or findings until the 1980's.  However, while 
hospitalized in August 1981 urinalysis was normal, and 
although while hospitalized in 1985 physical evaluation 
revealed chronic gonococcal urethritis without other physical 
symptoms and a history of prostatitis.  

On VA examination in June 1987 findings were normal, as no 
abnormalities of the genitourinary systems and prostate were 
detected.  No venereal disease or discharge was present 
either. 

The evidence thereafter shows while hospitalized in February 
1990, the veteran noted burning from prostatitis, that he had 
gonorrhea twice in the past, and that he had had a bifurcated 
urinary stream since being kicked in the genital area in an 
altercation.  In April 1995 recurrent prostatitis was noted 
and a September 1997 VA urology consultation report indicates 
that the veteran presented with complaints of chronic 
prostatitis and a testicular mass.  An epididymal cyst and 
prostatitis were noted.  A November 1998 VA clinical record, 
however, shows that upon urology evaluation the veteran had 
no acute urinary symptoms, although he reported epididymal 
discomfort and a cyst on the epididymis.  Prostatitis and a 
questionable stricture were reported. 

Also of record are several internet medical articles to 
include articles titled "Epididymitis," "Hypothesis on the 
Mode of Transmission in Chronic Prostatitis and Other Genito-
urinary Tract Infection," and "Urinary Tract Infection in 
Men."  The articles provide general information about the 
causes, symptoms, treatment, diagnosis, and prevention of the 
aforementioned diseases.  

Except for the veteran's statements, not one of the medical 
reports or medical articles indicates that the veteran's in-
service disorders or symptoms resulted in chronic disability, 
that the veteran presently has the same condition as noted in 
service, or that is current symptoms are related to any 
episodic event or treatment of service.  See McCormick v. 
Gober, ___Vet. App. ___, ___, No. 98-48 (August 18, 2000); 
Summers v. Gober, No. 00-7019 (Fed. Cir. Sept. 1, 2000); 
Hodges v. West, 13 Vet. App. 287 (2000); Savage, supra.  
Additionally, the medical articles submitted simply provide 
generic information, which is not relevant to the veteran's 
claim.  See Sacks v. West, 11 Vet. App. 314 (1998); Libertine 
v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996).  Thus, they are insufficient to provide the 
medical nexus required to well ground the claim.  

In the absence of competent medical evidence of a nexus 
between service and the veteran's chronic prostatitis; 
prostate and urinary infections; urinary tract blockage non-
specific urethritis; epididymal cyst of the right testis; and 
venereal disease, the claims are not well ground.  

Compensation under 38 U.S.C.A. § 1151 for scarring, vision 
loss, and damage to the fifth and seventh cranial nerves  

The veteran seeks entitlement to compensation for 
disabilities alleged to have occurred as the result of 
treatment received while hospitalized at a VA facility in 
October 1993.  The veteran's claim is well grounded.  The 
veteran asserts that he incurred additional scarring, loss of 
vision and damage of the fifth and seventh cranial nerves as 
a result of his 1993 surgery.  In 1998 an impression of optic 
atrophy left blindness "putatively" from infection/surgery, 
1993, of the orbital region was made.  VA therefore has a 
duty to assist.  After reviewing the evidence of record, the 
Board finds that the duty to assist has been fulfilled.

Pertinent law provides where any veteran shall have suffered 
an injury, or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, training or 
having submitted to an examination, and such injury or 
aggravation results in additional disability, compensation 
shall be awarded in the same manner as if such additional 
disability were service connected.  38 U.S.C.A. § 1151; 
38 C.F.R. § 3.358.  This provision does not authorize the 
award of service connection for resulting disabilities, but 
does authorize payment of compensation "as if" such 
disabilities were service connected.

This provision was subsequently amended; however, the 
amendments were made applicable only to claims filed on or 
after October 1, 1997.  See Pub. L. No. 104-204 § 422(b)(1), 
(c), 110 Stat. 2926-27 (1996) (found at 38 U.S.C. § 1151 
note) (subsection (c) nullifying October 1, 1996, effective 
date set forth in subsection (b)(1)); see also 38 U.S.C. § 
1151 (Supp. III 1997); Gardner v. Derwinski, 1 Vet. App. 584 
(1991); Jimison v. West, 13 Vet. App. 75, 77 (1999); Jones 
(James) v. West, 12 Vet. App. 460, 463 (1999) (discussing 
amendments to section 1151 and that amendments to 38 U.S.C.A. 
§ 1151 which were promulgated in 1996 were expressly made 
applicable by Congress only to claims filed on or after 
October 1, 1997).  Hence, the earlier version of section 1151 
quoted above is applicable to the instant case and will be 
the only version referred to by the Board in this opinion.  
Jones (James), supra.

VA regulations conforming to the Gardner decision provide in 
determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based is 
compared with the physical condition subsequent thereto.  
With regard to medical or surgical treatment, the veteran's 
physical condition prior to the disease or injury is the 
condition which the medical or surgical treatment was 
intended to alleviate.  38 C.F.R. § 3.358(b)(1).  
Compensation is not payable if additional disability or death 
is a result of the continuance or natural progress of the 
injury or disease for which the veteran was hospitalized 
and/or treated.  38 C.F.R. § 3.358(b)(2).

The additional disability or death must actually result from 
VA hospitalization or medical or surgical treatment, and not 
be merely coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

Compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain or intended to 
result from the VA hospitalization or medical or surgical 
treatment.  Consequences otherwise certain or intended to 
result from a treatment will not be considered uncertain or 
unintended solely because it had not been determined, at the 
time consent was given, whether that treatment would in fact 
be administered.  38 C.F.R. § 3.358(c)(3). 

In this case, the probative and persuasive evidence does not 
show that the veteran incurred any injuries or aggravation of 
any injuries as the result of hospitalization, medical or 
surgical treatment, received in October 1993.  In fact, the 
medical evidence dated from 1981 to the 1990s show that the 
veteran complained of diplopia, swelling, loss of vision and 
neurological damage prior to October 1993.  Additionally, the 
veteran's October 1993 discharge summary report fails to show 
that he incurred any additional injuries or aggravation of 
any injuries as a result of the exploratory surgery 
performed.  On the contrary, the report shows the veteran was 
admitted with pain and swelling of the left orbit and 
postoperatively, his cellulitis and diplopia had improved 
although he continued to have diplopia.  Additionally on 
follow-up examination in November 1993, findings were 
negative except for mild edema.  VA hospital reports dated in 
1996 also show normal findings of the eyes and cranial nerve.  

In September 1996 the veteran's optometrist opined that the 
veteran had irreversible damage to the left eye, most likely 
due to infection and optic nerve damage from past accident.  
Additionally, a VA examiner in July 1997 indicated that the 
veteran had left facial numbness and weakness, due to paresis 
of the left fifth and seventh nerves.  He also stated that 
the symptoms were posttraumatic in origin and attributed 
those symptoms to the veteran's in-service surgery.  The 
reports do not reference VA surgical treatment received in 
1993.

The Board acknowledges in August 1997 a diagnosis of poor 
vision of the left eye essentially due to the fracture and 
the exploratory surgery was made.  However, it also points 
out that at that time the examiner also noted that he could 
not corroborate objectively on examination the veteran's 
profound vision loss of the left eye.  Thus, the examiner's 
opinion is of little probative and persuasive value.  
Moreover, in May 1998 the VA examiner, after reviewing the 
claims folder, found that the exact time of the veteran's 
left visual loss could not be pinpointed, but his acuities 
were noted in January 1994 at 20/70 or better-several months 
after the surgery, contradicting his history of visual 
failure right after the October 1993 surgery.  The impression 
was optic atrophy left blindness "putatively" from 
infection/surgery, 1993, of the orbital region.  The examiner 
also stated although it was logical to expect optic atrophy 
after orbital infection which he suffered in 1993, he could 
not document that information in the claims folder.  The 
examiner added if indeed that were the case the blindness 
would be related to the infection from the prosthesis 
inserted in 1967.  As previously discussed, the October 1993 
discharge summary reports does not show evidence of an 
infection due to the veteran's inserted prosthesis and that 
report as well as the objective evidence of record does not 
establish the presence of any injuries or aggravation of any 
injuries to include swelling, atrophy, loss of vision, and 
nerve damage, as a result of VA any treatment received in 
1993.  Consequently, the evidence preponderates against the 
veteran's claim.

Additionally, the veteran as a lay person is not competent to 
assert that he incurred additional injuries as a result of VA 
surgical treatment.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("[although] the appellant is certainly capable 
of providing evidence of symptomatology, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge, such as the condition causing or aggravating the 
symptoms"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(1998).

Given the foregoing medical opinion which substantiates that 
the veteran's visual acuity did not decrease as a result of 
VA treatment received in October 1993, as well as the 
objective evidence of record demonstrating that the veteran's 
claimed additional scarring, loss of vision and damage of the 
fifth and seventh cranial nerves did not occur as a result of 
surgery received in October 1993, the Board finds that the 
probative and persuasive evidence is against the claim and is 
not in equipoise.  38 U.S.C.A. §§ 1151, 5107(b); 38 C.F.R. 
§§ 3.385(b), (c).


Increased Evaluation

The veteran asserts that entitlement to a compensable 
evaluation for his service-connected residuals of fracture of 
the left orbit disability is warranted.  Throughout this 
appeal the veteran has claimed loss of vision (blindness) and 
diplopia as a result of his service-connected disability.  
The veteran's claim is well grounded.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A veteran's 
assertion that the disability has worsened serves to render 
the claim well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992); Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  
VA, therefore, has a duty to assist the veteran in the 
development of facts pertinent to his claim.  
38 U.S.C.A. § 5107(a) (West 1991).  The veteran underwent VA 
examinations for compensation in April and May 1998.  In 
April 1998 the ophthalmologist stated that if further work-
ups were indicated to better delineate the veteran's 
disability, he would recommend that it be performed by a 
neuro-ophtalmologist.  After reviewing the record, the Board 
finds that no additional action is warranted, the relevant 
evidence needed to equitably dispose of the veteran's claim 
has been developed and obtained.  Given that, the Board 
concludes, as required by the applicable statute, the duty to 
assist has been fulfilled.  Id

Under the laws administered by the VA, disability evaluations 
are determined by the application of a Schedule of Ratings 
(Rating Schedule) which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 U.S.C.A. § 5107; 
38 C.F.R. § 4.3.

The Ratings Schedule does not provide a listing for rating 
the veteran's residuals of a fracture of the left orbit.  For 
all unlisted disorders, the first 2 digits will be selected 
from that part of the schedule most closely identifying the 
part, or system, or the body involved; the last 2 digits will 
be "99" for all unlisted disorders.  38 C.F.R. § 4.27 
(1999).  Additionally, rating by analogy is both possible and 
appropriate under 38 C.F.R. § 4.20 (1999).  In light of the 
veteran's complaints presented on appeal, the Board finds 
that rating the veteran's disability by analogy under the 
below discussed codes is both possible and appropriate.

The Rating Schedule provides that loss of use or blindness of 
one eye, having only light perception, will be held to exist 
when there is inability to recognize test letters at 1 foot 
(.30m.) and when further examination of the eyes reveals that 
perception of objects, hand movements or counting fingers 
cannot be accomplished at 3 feet (.91m.), lesser extents of 
visions, particularly perception of objects, hand movements, 
or counting fingers at distances less than 3 feet (.91 m.), 
being considered of negligible utility.  38 C.F.R. § 4.79 
(1999).  Recent examination shows that the veteran had 
perception of hand motion of the left.

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a (1999).  Under 
these criteria, impairment of central visual acuity is 
evaluated from noncompensable to 100 percent based on the 
degree of the resulting impairment of visual acuity.  38 
C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 (1999).  A 
disability rating for visual impairment is based on the best 
distant vision obtainable after the best correction by 
glasses.  38 C.F.R. § 4.75 (1999).  The percentage evaluation 
will be found from Table V by intersecting the horizontal row 
appropriate for the Snellen index for one eye and the 
vertical column appropriate to the Snellen index of the other 
eye.  38 C.F.R. § 4.83a (1999).

In determining the effect of aggravation of visual 
disability, even though the visual impairment of only one eye 
is service connected, evaluate the vision of both eyes, 
before and after suffering the aggravation, and subtract the 
former evaluation from the latter except when the bilateral 
vision amounts to total disability.  In the event of 
subsequent increase in the disability of either eye, due to 
intercurrent disease or injury not associated with the 
service, the condition of the eyes before suffering the 
subsequent increase will be taken as the basis of 
compensation subject to the provisions of 38 C.F.R. § 
3.383(a).  See 38 C.F.R. § 4.78 (1999).

The veteran's disability is currently rated as noncompensably 
disabling.  A compensable disability rating of 10 percent is 
warranted for impairment of central visual acuity in the 
following situations: (1) when vision in one eye is 
correctable to 20/50 and vision in the other eye is 
correctable to 20/40; (2) when vision in both eyes is 
correctable to 20/50; (3) when vision in one eye is 
correctable to 20/70 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 20/100 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 
6078 and 6079 (1999).

Under Diagnostic Code 6080 for impairment of field vision, a 
compensable disability rating (10 percent) requires (a) 
concentric contraction of visual field to 60 degrees, but not 
to 45 degrees, unilaterally; (b) concentric contraction of 
visual field to 45 degrees, but not to 30 degrees, 
unilaterally; (c) concentric contraction of visual field to 
30 degrees, but not to 15 degrees, unilaterally; (d) loss of 
nasal half of visual field, unilaterally; or (e) loss of 
temporal half of visual field, unilaterally.  Notes to 
Diagnostic Code 6080 indicate that the concentric contraction 
ratings require contraction within the stated degrees, 
temporally; the nasal contraction may be less.  38 C.F.R. § 
4.84a, Diagnostic Code 6080, Note 2 (1999).  It is further 
indicated that alternative ratings are to be employed when 
there is a ratable defect of visual acuity or a different 
impairment of the visual field in the other eye.  Id.

Under Diagnostic Code 6090 for diplopia (double vision), 
ratings are based on the degree of diplopia and the 
equivalent visual acuity.  The ratings are applicable to only 
one eye.  38 C.F.R. § 4.84a, Diagnostic Code 6090, Note 2 
(1999).  A rating cannot be assigned for both diplopia and 
decreased visual acuity or field of vision in the same eye.  
Id.  When diplopia is present and there is also ratable 
impairment of visual acuity or field of vision of both eyes, 
the ratings for diplopia will be applied to the poorer eye 
while the better eye is rated according to the best corrected 
visual acuity or visual field.  Id.

Central diplopia at 20 degrees is rated equivalent to visual 
acuity of 5/200.  38 C.F.R. § 4.84a, Diagnostic Code 6090(a).  
Diplopia ranging from 21 to 30 degrees (1) down is rated 
equivalent to 20/200 visual acuity; (2) lateral is rated 
equivalent to 20/200; and (3) up is rated equivalent to 
20/70.  38 C.F.R. § 4.84a, Diagnostic Code 6090(b)(1)-(3).  
Diplopia ranging from 31 to 40 degrees (1) down is rated 
equivalent to 15/200 visual acuity; (2) lateral is rated 
equivalent to 20/70 visual acuity; and (3) up is rated 
equivalent to 20/40 visual acuity.  38 C.F.R. § 4.84a, 
Diagnostic Code 6090(c) (1)-(3).  

For this claim, the Board acknowledges the veteran's 
subjective complaints.  But the objective evidence fails to 
show that a compensable evaluation for residuals of a 
fracture of the left orbit disability is warranted.  At the 
outset, it is noted that service connection for atrophy of 
the left orbit with loss of vision and diplopia is not in 
effect.  (See Service Connection decisions above.)  The 
veteran's diplopia and loss of vision pathology are not 
attributable to his service-connected fracture of the left 
orbit disability.  Additionally, despite the veteran's 
subjective complaints, on recent examination no evidence of 
diplopia on the left was noted.  Only diplopia of the 
nonservice-connected right eye was found.  Regarding his loss 
of vision, even though ophthalmology and neurology findings 
recorded in 1998 show that the veteran had perception of only 
hand motion on the left, the preponderance of the evidence 
shows that his loss of vision is not related to his service-
connected disability.  Although an ophthalmologist recorded a 
history of left blow out fracture with historically 
associated decreased acuity, at that same time he also noted 
that the etiology uncertain and he was unable to determine 
the cause of the veteran's visual acuity.  Additionally, 
after reviewing the claims folder, the neurologist stated 
that the exact time of the veteran's left visual loss could 
not be pinpointed and made no reference to the veteran's 
service-connected disability.  

In this case the objective evidence differentiates between 
the symptomatology attributable to the veteran's nonservice-
connected disability and that attributable to his service-
connected disability, and is not in equipoise.  Compare with 
Mittleider v. West, 11 Vet. App. 181 (1998).  Because the 
objective evidence does not establish that the veteran's 
complaints of loss of vision and diplopia are attributable to 
his service-connected fracture of the left orbit disability, 
there is no degree of diplopia, impairment of field vision, 
or significantly decreased visual acuity present to allow 
entitlement to a compensable rating.  The evidence is against 
the veteran's claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.3, 4.31, Part 4, Diagnostic Codes 6078-6079, 6080, 6090.

The veteran's testimony presented in May 1999, i.e., that his 
in-service left eye orbit injury was productive of skull bone 
loss, is also acknowledged.  However, there is no competent 
evidence of record to substantiate the veteran's assertions.  
There is no medical evidence of record showing that the 
veteran incurred any loss of inner or outer tables of the 
skull bone, and the veteran, as a layperson, is not competent 
to render such medical opinion and etiologically relate his 
symptoms to that claimed injury.  Thus, entitlement to a 
compensable evaluation in this regard is not warranted.  
Grottveit and Espiritu, both supra; see also 38 C.F.R. § Part 
4, Diagnostic Code 5296 (1999) (rating loss of part of the 
skull, both inner and outer tables, with area smaller than 
the size of a 25-cent piece or 0.716 square inches (4.619 
square centimeters) as 10 percent disabling). 

Finally, the Board does not find that consideration of 
entitlement to an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1999) is warranted.  The provisions of 38 C.F.R. 
§ 3.321(b)(1) apply when the rating schedule is inadequate to 
compensate for the average impairment of earning capacity 
from a particular disability.  Here, the veteran has not 
submitted evidence that his service- connected disability 
affects employability in ways not contemplated by the rating 
schedule, nor has he submitted evidence showing that his 
vision disability impairs earning capacity by requiring 
frequent hospitalizations or marked interference with 
employment.  Accordingly, the application of the regular 
schedular standards are not rendered impractical.


Temporary and Total Rating

The veteran also seeks entitlement to a temporary total 
evaluation under 38 C.F.R. § 4.30 for convalescence following 
surgery performed at a VA facility in October 1993 for 
periorbital cellulitis.  

Pursuant to 38 C.F.R. § 4.30(a), temporary total evaluations 
may be assigned if treatment of a service-connected 
disability resulted in at least one of the following: surgery 
requiring at least one month of convalescence, immobilization 
by cast (without surgery) of at least one major joint, or 
surgery with severe postoperative residuals.  Examples of 
severe postoperative residuals are incompletely healed 
surgical wounds, therapeutic immobilization of one major 
joint or more, application of a body cast, necessity for 
house confinement, or necessity for continued use of a 
wheelchair or crutches.  38 C.F.R. § 4.30(a)(2).

In this case, service connection for residuals of a fracture 
of the left orbit is in effect.  Service connection for 
residuals of periorbital cellulitis is not in effect.  Thus, 
the requisite criteria for entitlement to a temporary total 
rating are not met.  In any event, even if the Board assumes, 
while not conceding, that the veteran received treatment for 
a service-connected disability, the criteria for entitlement 
to a temporary total evaluation still are not met.  A 
temporary total evaluation is assigned where surgery requires 
at least one month of convalescence.  The only evidence of 
record indicating that the veteran required at least a month 
of convalescing is his own testimony.  At his personal 
hearing in May 1999, the veteran stated that after the 
surgery in 1993, it took 60 days to "get back on his feet."  
The objective evidence does not support his assertion.  The 
evidence shows that the veteran was admitted on October 1, 
1993, and discharged on October 12, 1993.  On discharge the 
veteran was stable and afebrile with minimal swelling around 
his left eye, although he continued to have diplopia.  The 
report also indicates that the veteran was scheduled for 
outpatient follow-up visits.  There is no competent evidence 
showing that surgical results necessitated a period of 
convalescing for at least a month.  The evidence does not 
support the claim, and the appeal is denied as a matter of 
law.  Shields v. Brown, 8 Vet. App. 346, 351-352 (1995); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


Earlier Effective Date

The veteran also seeks entitlement to an effective date prior 
to October 14, 1992, for the grant of total rating for 
nonservice-connected pension purposes.  VA law provides that 
pension is payable to veterans who have served in the active 
service for ninety days or more during a period of war and 
who are permanently and totally disabled from nonservice-
connected disability not the result of willful misconduct.  

A veteran shall be considered to be permanently and totally 
disabled if (1) he has any disability which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation (only if it is reasonably 
certain that such disability will continue throughout the 
life of the disabled person); (2) he is unemployable as a 
result of disability reasonably certain to continue through 
out his life; or (3) he has any disease or disorder 
determined to be of such a nature or extent as to justify a 
determination that the veteran is permanently and totally 
disabled.  38 U.S.C.A. §§ 1502, 1521 (West 1991); 
38 C.F.R. § 3.342 (1999).

A finding of total disability is warranted where the person 
experiences any disability which is sufficient to render it 
impossible for an average person to follow a substantially 
gainful occupation.  The "average person" standard is 
implemented by VA regulations, including 38 C.F.R. § 3.340(a) 
and 4.15, which also adds that the total rating is based 
primarily upon the average impairment in earning capacity, 
i.e., the economic or industrial handicap which must be 
overcome.  The average person standard requires rating, and 
then combining, each disability under the appropriate 
diagnostic code to determine whether the veteran holds a 
combined 100 percent schedular evaluation for pension 
purposes.  See 38 C.F.R. §§ 3.342(b), 4.15 (1999).

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

The regulation further provide that the effective date of an 
award of VA nonservice-connected disability pension shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date entitlement arose.  Id.  But if, within 
one year from the date on which the veteran became 
permanently and totally disabled, he files a retroactive 
claim and establishes that he was prevented from applying for 
benefits by reason of disability for at least 30 days 
beginning on the date on which he became permanently and 
totally disabled, the effective date will be the date of 
application for the benefits or the date on which he became 
permanently and totally disabled, whichever is to the 
advantage of the veteran.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(a), (b)(ii)(B).

38 C.F.R. § 3.151(b) states that a pension award may not be 
effective prior to the date of receipt of the pension claim 
unless the veteran specifically claims entitlement to 
retroactive benefits and the claim for retroactive benefits 
was received by VA within one year from the date on which the 
veteran became permanently and totally disabled.  Id.

When a claim is disallowed by the Board, the claim becomes 
final and may not thereafter be reopened and allowed, except 
upon the submission of new and material evidence with respect 
to that claim.  38 U.S.C.A. §§ 5108, 7104(b).  Previous 
determinations which are final and binding will be accepted 
as correct in the absence of clear and unmistakable error.  
Where the evidence establishes such error, the prior decision 
will be reversed or amended.  38 C.F.R. § 3.105(a).

In September 1983 the RO received a letter from the veteran 
requesting entitlement to a 100 percent rating for 
nonservice-connected pension benefits.  In July 1984 the RO 
denied the veteran's claim.  Notice of that decision was 
mailed in August 1984.  The veteran perfected an appeal 
therefrom.  In August 1986 the Board remanded the matter for 
additional development.  After receiving additional evidence, 
the matter was transferred to the Board.  In May 1988, the 
Board denied the claim.  As previously noted, determinations 
which are final and binding will be accepted as correct in 
the absence of clear and unmistakable error.  
38 U.S.C.A. § 7105(d); 38 C.F.R. § 3.105(a).  Although the 
veteran has alleged clear and unmistakable error of the May 
1988 decision, which is the subject of a separate decision, 
the undersigned has found that a clear and unmistakable error 
was not committed.  Thus, entitlement to an effective date 
prior to May 1988 is prohibited.  38 U.S.C.A. §§ 5108, 
7104(b); 38 C.F.R. § 3.105(a).  

In September 1991 the RO received an informal claim for 
nonservice-connected pension benefits.  By correspondence 
dated in October 1991 the RO asked him to furnish evidence to 
support his claim.  The veteran did not respond.  In May 1992 
the RO told the veteran that his claim had been denied 
because he had not submitted the requested information.  On 
October 14, 1992, the RO received a completed Income-Net 
Worth and Employment Statement from the veteran.  From 1994 
to 1997, the RO denied entitlement to pension benefits.  In 
October 1997 an RO hearing officer granted entitlement to 
nonservice-connected pension, effective from October 29, 
1992.  The RO, in April 1998, granted an earlier effective 
date to October 14, 1992.  The veteran disagreed and 
perfected this appeal.

In this case, the assigned effective date of October 14, 
1992, is proper.  The regulations provide that the effective 
date of an award of VA nonservice-connected disability 
pension shall be fixed in accordance with the facts found, 
but shall not be earlier than the date entitlement arose.  In 
accordance with the facts of this case, this is the earliest 
date allowable by law.  The record shows that prior to 
October 14, 1992, the veteran had not submitted evidence to 
substantiate his claim.  Thus, entitlement to an earlier 
effective date is not warranted.  

Additionally, in order to be entitled to an earlier effective 
date, the veteran must file a claim for a retroactive award 
and must establish that he was prevented from applying for 
benefits by reason of physical or mental disability for at 
least 30 days beginning on the date on which he became 
permanently and totally disabled.  38 C.F.R. § 
3.400(b)(ii)(B).  No such evidence addressing this matter has 
been submitted.  38 C.F.R. § 3.400(b)(ii)(B).  There is no 
evidence that incapacity ever prevented the veteran from 
filing a pension claim, and the 1997 notice of disagreement 
does not suffice.

Because there is no evidence on file that demonstrates 
entitlement to an earlier effective date prior to October 14, 
1992, in accordance with 38 C.F.R. §§ 3.151 and 
3.400(b)(ii)(B), the Board finds that October 14, 1992, is 
the earliest possible effective date allowable.  As such, 
entitlement to an effective date is not warranted.  
38 U.S.C.A. §§ 5108, 5110, 7104(b); 38 C.F.R. §§ 3. 105, 
3.151, 3.400.  The claim is denied as a matter of law.  
Shields v. Brown, 8 Vet. App. 346; Sabonis v. Brown, 6 Vet. 
App. 426.


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for alcoholism 
remains final; the appeal is denied.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for psychiatric 
disorder including schizophrenia, schizoaffective disorder 
and depression remains final; the appeal is denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a skin rash is 
reopened; only to this extent, the appeal is granted.

The claim of entitlement to service connection for a skin 
rash is well grounded; only to this extent, the appeal is 
granted. 

Entitlement to service connection for optic atrophy of the 
left eye with vision loss and diplopia is denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for pansinusitis with nasal 
polyps is denied.

Entitlement to service connection for residuals of a 
traumatic nasal septal deviation is denied.

The claim of entitlement to service connection for damage to 
the fifth and seventh cranial nerves is well grounded; only 
to this extent, the appeal is granted.

The claim of entitlement to service connection for a seizure 
disorder is well grounded; only to this extent, the appeal is 
granted.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for chronic prostatitis, 
prostate and urinary infections, urinary tract blockage and 
non-specific urethritis is denied.

Entitlement to service connection for an epididymal cyst of 
the right testis is denied.

Entitlement to service connection for venereal disease is 
denied.

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for scarring, vision loss, and damage to 
the fifth and seventh cranial nerves is denied.  

Entitlement to a compensable evaluation for residuals of a 
fracture of the left orbit is denied.

Entitlement to a temporary total evaluation under 38 C.F.R. 
§ 4.30 for convalescence following surgery received at a VA 
facility in October 1993 is denied.

Entitlement to an effective date prior to October 14, 1992, 
for the grant of total rating for nonservice-connected 
pension purposes is denied.


REMAND

As noted above, the claims of entitlement to service 
connection for a skin rash, damage of the fifth and seventh 
cranial nerves, and seizure disorder are well grounded.  
Regarding the veteran's skin disorder, the Board is of the 
opinion that additional development is warranted to ascertain 
what type of skin disorder is present and whether it is 
related to any events of service.  Regarding the veteran's 
damage of the fifth and seventh nerves, the Board finds that 
a medical opinion is required to determine whether the 
veteran's neurological damage is at least as likely than not 
attributable to service or any events from service and, for 
the seizure disorder an opinion is required to ascertain 
whether the veteran currently has a seizure disorder, and if 
so, whether it is at least as likely as not related to 
service or any events of service.

The Board may not rely on its own unsubstantiated medical 
conclusions to refute medical evidence favorable to the 
claimant.  See Watai v. Brown, 9 Vet. App. 441, 444 (1996), 
citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  If 
the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is free to supplement the record by seeking an advisory 
opinion, ordering a medical examination or citing recognized 
medical treatises in its decisions that clearly support its 
ultimate conclusions.  Id.  

Because the Board has determined that the veteran has 
submitted well-grounded service connection claims for the 
above-discussed disabilities, the issue of entitlement to a 
total rating for individual unemployability based on service-
connected disability must be deferred pending the completion 
of the requested development.

To ensure that the duty to assist has been fulfilled, the 
aforementioned matters are remanded to the RO for the 
following:

1.  The veteran should be afforded the 
opportunity to submit additional evidence 
and argument on the matters remanded to 
the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO should obtain the names and 
addresses of all pertinent medical care 
providers who treated the veteran for the 
disabilities at issue since 1999.  After 
securing the necessary release, the RO 
should obtain these records.

3.  The veteran should be afforded 
comprehensive examinations to ascertain 
whether his skin disorder, damage to the 
fifth and seventh nerves and seizure 
disorders are service-related.  Pertinent 
evidence of the claims folder and a copy 
of this remand must be made available to 
the examiner prior to the examination.  
All tests deemed necessary by the 
examiner are to be performed. 

The examiner should identify what type of 
skin disease, neurological disorder(s), 
and seizure disorder the veteran has.  
The examiner also should comment on the 
etiology of any disorder(s) present, that 
is provide an opinion on whether it is at 
least as likely than not that the 
disorders are related to service, any 
events from service, or any service-
connected disability.  All reasons and 
rationales for any conclusions reached 
should be discussed and the examiner 
should reference VA examination reports 
conducted from 1997 to 1998 as well as 
the veteran's service medical records.

4.  The RO should review the additional 
evidence submitted and, if appropriate, 
accomplish any additional development 
deemed necessary.  See Stegall v. West, 
11 Vet. App. 268 (1998).  The RO should 
then readjudicate the veteran's claims of 
entitlement to service connection for 
skin disease, neurological disorder(s) 
and a seizure disorder, and entitlement 
to a total rating based on individual 
unemployability.  All pertinent law, 
regulations, and Court decisions should 
be considered.  If the veteran's claims 
remain in a denied status, he should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC should include 
notice of any additional pertinent laws 
and regulations that were used, if 
appropriate, notice of any additional 
medical articles or excerpts used, see 
Thurber v. Brown, 5 Vet. App. 119 (1993), 
and a full discussion of action taken on 
the veteran's claim.  The RO's actions 
should follow the Court's instructions 
detailed in Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The requisite time to 
respond should be allowed.

The case should then be returned to the Board, if in order, 
after compliance with customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the final outcome of 
this case, pending completion of the requested development.

The veteran is advised that a failure to report for the 
scheduled examinations without good cause could result in the 
denial of his claims.  38 C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  In addition, VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21- 1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER
	Veterans Law Judge
	Board of Veterans' Appeals

 



